Citation Nr: 0420968	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  98-08 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for joint aches 
involving the back, neck, legs, and other locations, claimed 
as manifestations of an undiagnosed illness.

2.  Entitlement to service connection for complaints of 
fatigue, weight fluctuation, and memory loss, claimed as 
manifestations of an undiagnosed illness. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for fibromyalgia, 
claimed as a manifestation of a medically unexplained chronic 
multisystem illness.

5.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids. 

6.  Whether new and material evidence has been received to 
reopen the claim for service connection for bronchitis. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1986 and from December 1990 to May 1991.  He also 
served on active duty for training from March 7, 1989, to 
June 15, 1989.  The veteran served in the Southwest Asia 
theater of operations from January 13, 1990, to May 6, 1991.   

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In January 2000, 
the veteran was afforded a videoconference hearing pursuant 
to the provisions of 38 U.S.C.A. § 7107(e) (West 2002), with 
the undersigned Veterans Law Judge located in Washington, 
D.C., and the veteran located at the RO.  The Board remanded 
the first two issues listed on the first page herein for 
additional development in February 2001, and the requested 
development has been accomplished.  Appeals with respect to 
the additional four issues listed on the first page were 
perfected to the Board thereafter. 


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  Joint aches involving the back, neck, legs, and other 
locations are either attributable to a known diagnosis or are 
not shown by competent evidence to be etiologically related 
to service, to include as manifestations of an undiagnosed 
illness attributable to the veteran's service in the 
Southwest Asia Theater of operations.  

3.  Neither fatigue, weight fluctuation, nor memory loss is 
shown by objective medical evidence to be a manifestation of 
an undiagnosed illness attributable to the veteran's service 
in the Southwest Asia Theater of operations; there is no 
competent medical evidence linking a disability manifested by 
fatigue, weight fluctuation, nor memory loss to service.   

4.  The veteran received no awards or decorations denoting 
engagement in combat, and no other supportive evidence 
reflects that the veteran engaged in combat during active 
military service.

5.  A verified stressor which could support a diagnosis of 
PTSD is not demonstrated by objective evidence of record; the 
veteran has failed to submit sufficiently specific 
information concerning alleged stressors to provide for 
meaningful corroborative research by the U.S. Armed Services 
Center for Research of Unit Records.  

6.  There is no competent evidence showing a current 
disability associated with fibromyalgia which may be 
attributable to in-service symptomatology or pathology, or to 
a medically unexplained chronic multisystem illness linked to 
service in the Southwest Asia Theater of operations.  

7.  The veteran's hemorrhoids are not shown by objective 
evidence to be large or thrombotic, or irreducible with 
excessive redundant tissue evidencing frequent recurrences. 

8.  Service connection for bronchitis was denied by a 
February 2001 Board decision; this is the last final decision 
adjudicating this claim on any basis. 

9.  The evidence received since the February 2001 Board 
decision does not raise a reasonable possibility of 
substantiating the veteran's claim for service connection for 
bronchitis. 

CONCLUSIONS OF LAW

1.  Joint aches involving the back, neck legs, and other 
locations are not manifest signs and symptoms of a disorder 
due to an undiagnosed illness; a current disability 
manifested by joint aches was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

2.  Fatigue, weight fluctuation, and memory loss are not 
manifest signs and symptoms of a disorder due to an 
undiagnosed illness; a current disability manifested by 
fatigue, weight fluctuation, and memory loss was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2003). 

4.  Fibromyalgia was not incurred in or aggravated by 
service, nor is any there any current disability related 
thereto that is the result of a medically unexplained chronic 
multisystem illness.  38 U.S.C.A. §§ 1110, 1131, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

5.  The criteria for a compensable rating for hemorrhoids are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.114, Diagnostic Code (DC) 7336 (2003).   

6.  Evidence received to reopen the claim of entitlement to 
service connection for bronchitis is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 3.159 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini II, cited above, the Court 
stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

In multiple letters, the RO advised the veteran of the VCAA 
and its effect on his claims.  In addition, the veteran was 
advised, by virtue of detailed statements of the case (SOC) 
and supplemental statements of the case (SSOC) issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claims.  
The Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence, to include the 
VA examinations and requested by the Board in its February 
2001 remand, has been received with respect to the veteran's 
claims, and that the SOCs and SSOCs issued by the RO 
clarified what evidence would be required to substantiate the 
claims on appeal.  Further, the claims file reflects that the 
most recent SOCs contained the new reasonable doubt and duty-
to-assist regulations codified at 38 C.F.R. §§ 3.102, 3.159 
(2003).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
commends the RO for their  thorough development of this case, 
and of its repeated efforts to ensure the veteran due process 
throughout the veteran's appeal, to include by way of issuing 
numerous supplemental statements of the case following 
repeated submissions of argument and evidence by the veteran.   

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Legal Criteria/Analysis

A.  Undiagnosed Illness Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The Board notes that the veteran's principal contention is 
that he suffers from joint aches, fatigue, weight 
fluctuation, memory loss, and fibromyalgia as a result of 
unknown environmental conditions to which he was exposed 
during his service in the Southwest Asia theater of 
operations.  Under the provisions of specific legislation 
enacted to assist veterans of the Persian Gulf War, service 
connection may be established for a qualifying chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more during a specific presumption 
period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  
Effective March 1, 2002, section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumptive period to September 30, 2011.  

The amendments made to the provisions of the law pertaining 
to Persian Gulf War veterans, effective March 1, 2002, 
provided that, in addition to certain chronic disabilities 
from undiagnosed illness, service connection may also be 
granted for medically unexplained chronic multisymptom 
illness that is defined by a cluster of signs and symptoms 
(to include fibromyalgia), as well as for any diagnosed 
illness that the Secretary of Veterans Affairs determines by 
regulation warrants a presumption of service connection.  

With the above criteria in mind, the relevant facts, some of 
which were reported in the February 2001 Board decision, will 
be summarized.  The veteran's service personnel records 
reflect that he served in the Southwest Asia theater of 
operations during the Persian Gulf War from January 13, 1990, 
to May 6, 1991.  Service medical records during and proximate 
to he veteran's Persian Gulf service reflect isolated 
references to tendonitis/chondromalacia in the left knee, 
hemorrhoids, and a rash involving the right hand.  A March 
1991 redeployment examination was negative, with the veteran 
remarking at that time that he had "no injuries thus far."  
He did indicate on a Report of Medical History completed in 
March 1991 that he had some occasional pain in his left side, 
and anal itching.  The veteran also checked the "yes" box 
on this document with respect to having leg cramps, 
"[r]ecent gain or loss of weight" and foot trouble.  

With regard to the post-service evidence, the veteran was 
afforded a VA general medical examination in May 1992.  He 
indicated at that time that he worked as a radiation monitor 
at Westinghouse, and had been so employed for the past year-
and-a-half.  He complained of periodic pain and numbness in 
both knees.  He gave a history of pulling the tendons and 
ligaments in both knees during his active military service.  
He stated he had also suffered from shin splints subsequent 
to the injury.  The veteran opined that there was some type 
of abnormality at the inferior aspect of both kneecaps.  He 
did not believe that this abnormality was detected during any 
of his service medical examinations.

At that time, the head, ears, eyes, nose, and throat 
examination was unremarkable. The veteran's lungs were clear 
to auscultation and percussion.  His abdomen was soft and 
nontender, and bowel sounds were present.  The 
musculoskeletal examination revealed normal knees grossly.  
There was a full range of motion to flexion and extension, 
with no crepitus.  The veteran described pain over the medial 
and lateral aspects of both knees, over the bony prominences.  
Noting that the claims folder showed that the veteran had 
reported a history of bilateral ligament and/or tendon 
injuries of the knees, and that there were numerous disease 
processes to which to those complaints could be attributed, 
the examiner indicated that the physical examination of the 
knees was normal.

In June 1994, the veteran filed a claim for service 
connection for a rash of the hands, legs, face, neck, and 
trunk.  Later that month, the veteran submitted a statement 
wherein he indicated that, since returning from the Persian 
Gulf region, he had been experiencing joint pain of the 
extremities, headaches, hearing loss, a fluctuation of 
weight, skin rashes, upper respiratory infections, and short-
term memory loss.  He said he believed his problems were 
related to an Anthrax inoculation shot he had been given in 
service.

Records of VA and private treatment for various conditions 
have been associated with the claims file.  In March 1994, 
the veteran was examined at a VA medical facility for 
complaints of head and chest congestion.  He also indicated 
that he had experienced an unintentional weight loss during 
the past year.  Although he ate between two and three meals a 
day, he reported losing 15 pounds.  Following a clinical 
evaluation, the veteran was diagnosed as having sinus 
congestion and weight loss.  

Upon Persian Gulf Screening in March 1993, the veteran 
reported that he had a problem with his legs.  He denied 
having any difficulty concentrating or focusing, and he did 
not have any other specific complaints.  He reported that he 
had not been exposed to chemicals or the smoke from burning 
oil wells.  In October 1994, the veteran submitted a 
statement indicated that he believed fatigue was a side 
effect of an Anthrax shot taken prior to his deployment to 
the Persian Gulf.   He said he had been fatigued for the past 
two weeks.  He also reiterated his assertion that he suffered 
from constant headaches and congestion of the throat, lungs, 
and chest.

The veteran underwent a VA general medical examination in 
March 1995.  He stated that his primary complaint related to 
Persian Gulf Syndrome.  He seemed to attribute his problem 
with fatigue to his service in the Persian Gulf region.  He 
said he had missed 10 to 15 days of work each year, due to 
his fatigue and a difficulty with concentration.  With regard 
to his knees, he said he suffered from pain and stiffness in 
both knees.  He stated that the symptoms had first manifested 
two-and-a-half years earlier.  He said he saw a physician at 
that time, but that no diagnosis had been rendered.  The 
veteran further indicated that he had pulled muscles in his 
legs in 1989.  He stated the pain in his legs returned after 
he was deployed to Saudi Arabia.  He maintained that he 
continued to experience pain in both calf muscles. 

On clinical evaluation in March 1995, the veteran weighed 168 
pounds and was 73 inches tall.  He stated his weight had been 
variable.  He reported weighing 142 pounds the previous 
summer' and 155 pounds the summer before.  He said he had no 
idea why his weight fluctuated.  His head, ears, eyes, nose, 
and throat were benign.  He had a full range of motion of 
both knees, without crepitus.  X-rays of both knees revealed 
minimal medial compartment narrowing of the right knee, 
thought to suggest early degenerative changes.  The 
diagnostic impression included, in pertinent part, complaints 
of Persian Gulf Syndrome causing fatigue and memory 
difficulties, pain in both knees with possible degenerative 
joint disease, and history of pulled leg muscles.

In a statement received in April 1995, the veteran once again 
asserted that he suffered from numerous ailments that he 
believed were caused by his service in Saudi Arabia during 
the Gulf War.  Within a year of his return to the United 
States, he indicated he started to experience headaches, 
memory loss, upper respiratory infections, and skin rashes. 

Private and VA medical records dated from January 1993 to 
July 1996 show that the veteran received evaluations and 
treatment for, but not limited to, complaints of skin rashes, 
head and chest congestion, fatigue/malaise, bronchitis, 
multiple joint and neck pain/arthralgia, and upper 
respiratory problems.  In August 1993, the veteran was seen 
at the Family Medical Center for complaints of muscle and 
back pain.  He said he was experiencing pain in his neck and 
shoulders, and tightness in his legs.  His back was without 
spasm.  He had a full range of motion of the neck, without 
laxity.  His right knee was stable.  The assessment was 
myositis.  A diagnosis of myositis was also rendered in 
September 1993.  Complaints of neck, back, knee, and joint 
pain were recorded in January 1994, April 1994, July 1994, 
February 1995, April 1995, and December 1995.  In this 
regard, with the exception of there being some indication 
that he suffered from arthritis of the knees, the veteran was 
diagnosed as having arthralgia or myalgia.  Of note, a VA 
treatment dated in April 1994 indicated that the etiology of 
the veteran's myalgia was unknown.

The veteran was seen in April 1994 for complaints of having a 
sore throat since January 1994.  He also endorsed nasal 
drainage, a loose cough, and fluctuations in his weight.  
Following a physical examination, the veteran was diagnosed 
as having pharyngitis, an upper respiratory infection, and 
malaise.  Similar complaints were made in October 1994.  A 
discharge summary from a private medical facility showed that 
he was admitted for complaints of having a nonproductive 
cough, with a low grade fever, for approximately two days.  
The assessment at that time was acute bronchitis.  A July 
1996 treatment note from Family Medical Center indicated that 
the veteran had had a positive PPD, and that he was placed on 
anti-tuberculosis medication.  A treatment report from the 
Columbia VAMC dated in November 1996 attributed the veteran's 
complaints of a chronic cough to probable asthma.

Medical records from VA medical facilities dated from 
February 1997 to April 1998, show that the veteran received 
evaluations and treatment for multiple somatic complaints.  
In February 1997, the veteran was referred to PCT with a 
history of headaches, hearing problems with ear pain, an 
aching neck, shin and foot pain, a runny nose, fatigue, and 
poor concentration.  He also stated he had been experiencing 
muscle weakness, itchy eyes, skin sores, and memory loss.  He 
asserted that all of those symptoms had their onset after he 
served in the Gulf War, and that the symptoms had grown 
gradually worse since that time.  The veteran was afforded a 
physical examination.  The assessment was multiple diffuse 
somatic complaints of a Gulf War veteran, and "rule-out" 
memory loss.

In May 1997, the veteran was seen for complaints of low back 
pain and a cough with greenish sputum.  The diagnoses were 
bronchitis and muscular skeletal pain. The examiner indicated 
that both were possibly due to a viral syndrome.

The veteran was afforded a neuropsychological evaluation in 
June 1997.  He complained of multiple joint pain and memory 
loss.  He was found to have substantial memory deficits, 
which tended to be most clearly evidenced when he was 
required to organize himself for new learning and/or 
effective encoding of new information for later recall.  He 
also lost a significant portion of auditory-verbal 
information across immediate and delayed recall when he had 
only one exposure to the material.  Repetition and rehearsal 
enhanced his ability for storage and retrieval.  The etiology 
of the veteran's memory deficit was not discussed.

Subsequent treatment notes show that veteran was seen on 
numerous occasions for complaints of multiple joint pain, and 
that those complaints were variously diagnosed as being 
chronic joint pain, low back pain, "rule-out" an auto-
immune problem, diffuse arthritis, and degenerative joint 
disease.  Of note, a January 1998 treatment report indicated 
that the veteran had had a positive antinuclear antibody, 
with speckled pattern.  There was an indication that he might 
have early degenerative joint disease.

In December 1997, the veteran was afforded a series of VA 
examinations for the purpose of determining the etiology of 
his various complaints.  Upon VA neurological examination at 
that time, the veteran maintained that he suffered from 
memory loss, and that the problem had begun several years 
before.  He could not give a definitive date of onset.  He 
described having difficulty remembering dates and the names 
of individuals.  He reported getting lost in unfamiliar 
areas.  Following a clinical evaluation, the assessment was 
subjective memory loss.  The examiner stated that the 
evaluation had revealed no specific indication of memory 
loss.  However, the examiner suggested that the veteran 
undergo neuropsychiatric testing.

The series of VA examinations conducted in December 1997 also 
included a respiratory and miscellaneous examination.  He 
complained of generalized fatigue and tiredness since 1992.  
He said nothing seemed to make it better or improve it. He 
stated some days were worse than others.  He indicated that 
his fatigue and tiredness were not associated with a fever, 
chills, nausea, or vomiting.  Upon  clinical evaluation at 
that time, the veteran weighed 160 pounds.  His neck was 
supple and free of motion.  There was no scoliosis or 
costovertebral angle tenderness of the back.  The assessment 
was fatigue, shortness of breath, and internal hemorrhoid, 
none noted at the time of the examination.

Treatment records from a VA medical facility from May 1998 to 
March 1999 document the veteran's treatment for multiple 
problems.  In May 1998, he was seen for "vague complaints."  
He complained of fatigue and bilateral knee pain.  The 
veteran was noted to be well developed and well nourished, 
and he weighed 170 pounds.  The assessment included bilateral 
knee pain, with negative X-rays in the past. 

A September 1998 treatment report showed that the veteran was 
examined for complaints of headaches, depression, aching 
knees, hands "flamed up,"  and general malaise.  He was 
also observed to have been diagnosed as having rheumatoid 
arthritis.  Following a physical examination, the diagnoses 
included rheumatoid arthritis.  Findings that the veteran 
suffered from rheumatoid arthritis and/or degenerative joint 
disease were also rendered in December 1998, February 1999, 
and March 1999.

In April 1999 and on multiple occasions since that time, the 
veteran submitted photocopies of various periodicals to 
support his claims for service connection.  Those articles 
included references to the Federal Government's efforts to 
determine the etiology of the complaints of veterans who 
served in the Southwest Asia theater of operations during the 
Persian Gulf War.  Exposure to dioxins, biological agents, 
and nerve gas were also cited as possible causes of the 
multiple physical problems encountered by those veterans.  
The articles contained no finding or reference pertaining 
specifically to the appellant.  The veteran also submitted 
letters he had sent to government offices, a poem he had 
written, and a newspaper article pertaining to his work as an 
advocate for the rights of Gulf War veterans.

Additional medical records from the Columbia VAMC, dated from 
April to June 1999, were associated with claims folder.  Of 
note, the veteran was seen in April 1999 for complaints of a 
headache and chest congestion, whereupon he appeared to be 
"sleepy" but without distress.  The diagnosis was allergic 
rhinitis versus viral upper respiratory infection.

The veteran was afforded a personal hearing before a Hearing 
Officer at the RO in June 1999.  Since his return from the 
Gulf War, he asserted that he had developed a myriad of 
physical problems.  He stated he had become over-sensitive to 
chemicals. He cited red dyes, rubber, dry cleaning chemicals, 
and chlorine as examples.  He said he was not chemically 
sensitive prior to his service during the Gulf War.  In this 
regard, the veteran opined that he had been exposed to some 
type of chemical in service that had caused him to become 
sensitive to chemicals.  The veteran further contended that 
he suffered from chronic headaches, fatigue, memory loss, and 
fluctuations of weight, and that those problems/symptoms were 
related to his Persian Gulf service.  He estimated that he 
had lost 10 to 15 pounds after arriving in Saudi Arabia.  He 
said he had been gaining and losing that weight since that 
time.  He denied being on any type of diet restriction.  His 
mother testified on his behalf, stating that she had observed 
all of those symptoms as well.  The veteran recalled injuring 
the hamstrings in both his legs in 1989.  He indicated that 
the symptoms returned during his Persian Gulf service, and 
had persisted since that time.  The veteran averred that he 
had also developed multiple joint pain.  In this regard, he 
reported that he had been diagnosed as having rheumatoid 
arthritis.

The veteran submitted a letter from his former wife to 
support his claims for service connection.  She stated she 
had observed profound changes in the veteran's personality 
since his return from Operation Desert Storm.  She said he 
had become reclusive, secretive, and obsessive and that he 
also developed health problems.  Similar statements from 
other persons purporting to be familiar with the veteran's 
physical complaints since his return from the Persian Gulf 
region are also of record.  

The veteran subsequently submitted to both the RO and the 
Board, by mail in December 2000, copies of a letter dated 
that month, addressed to him from the Special Assistant to 
the Secretary of Defense for Gulf War Illnesses, Medical 
Readiness, and Military Deployments.  In essence, the letter 
advised the veteran that extensive analysis of unit location 
data indicated that his unit might have been exposed to very 
low levels of chemical agent, for a period of less than three 
days, as a result of the demolition of enemy weapons in March 
1991 at Khamisiyah, Iraq.  The letter further informed the 
veteran that, based upon current medical evidence and ongoing 
research, there is no indication that any long-term effects 
would be expected from that brief, low-level exposure.

VA outpatient treatment repots dated in March 2002 reflect a 
consultation in a rheumatology clinic for chronic joint pain, 
with what was noted therein to be a "work up" for 
polyarthritis.  The physical examination revealed bilateral 
tenderness in the sacroiliac region and pain on neck flexion 
radiating to the upper back.  The neurological examination 
was negative, as was the examination of the wrists, elbows, 
shoulders, hips, knees, and feet.  

As directed by the Board in its February 2001 remand, the 
veteran was afforded further VA examinations, which were 
completed in July 2002.  The VA physicians who completed the 
General Medical and Joints examinations scheduled pursuant to 
the remand specifically documented review of the veteran's 
claims file, with the physician who conducted the latter 
examination stating that his review of the claims files 
revealed "multiple somatic complaints, all of which have 
lacked objective findings.  At this examination, the veteran 
reported having a "fatiguing" and "stabbing" pain in the 
knees and elbows.  Difficulty in "getting started" each day 
due to a general malaise was also described.  No specific 
mechanical complaints, giving away, locking, popping or 
crepitus in the knees and elbows were reported.  Physical 
examination findings included virtually full motion in each 
knee with no tenderness, crepitus, or instability noted.  
Also shown was virtually full motion in each elbow with full 
biceps and triceps strength, no crepitus, and no paresthesia.  
The assessment was "[m]ultiple joints somatic complaints 
without objective findings consistent with intra-articular 
arthrosis and no specific complaints of previous injuries."  

The reports from the VA General Medical examination conducted 
in June 2002 and completed by the examiner in July 2002 
showed the veteran reporting difficulty with fluctuating 
weight.  The veteran reported that when he initially lost 10 
pounds after arriving in the Persian Gulf, and then gained 
the weight back after about five weeks.  Since that time, the 
veteran reported that two or three times a year he loses 10 
to 15 pounds at a time over a period of a couple of months, 
and then seems to regain the weight.  As an example, he 
reported that he weighed 190 pounds in November 2001 and 170 
pounds at the time of the examination.  Review of the 
veteran's weight as measured by VA from January 1999 to June 
2002 was recorded (in pounds) as follows:  167.2, 163.4, 
163.4, 153, 181.6, 190, 179, 175, 186, 186, 178.2, 175 and 
170.  

With regard to fatigue, the veteran reported that it takes 
all of his energy to work at his job as a teaching assistant 
with special education students.  He reported that he will at 
times sleep for 20 hours due to exhaustion.  The veteran 
noted that he also has worked in a second job, to include 
telemarketing and working in the after hours program at his 
school.  As for joint pain, the veteran described a throbbing 
pain in his knee joints, back, hand, and neck.  He indicated 
that knee pain had "contributed to" arthritis. 

Upon physical examination, the veteran was well developed and 
well nourished.  Tenderness was noted in the suboccipital and 
lateral neck regions, and right upper trapezius and medial 
supraspinatus muscles.  Tenderness was also demonstrated over 
the left second intercostal space and right buttock.  He was 
also tender distal to the lateral epcicondyle on the left and 
posterior to both greater trochanters.  There was also 
tenderness at the left distal medial thigh.  The neurological 
evaluation revealed no abnormalities with incomplete effort 
on muscle testing.  A lumbar CT from June 2002 was 
interpreted as showing degenerative stenosis at L5-L5.  Also 
said to have been demonstrated in early June 2002 were mild 
degenerative changes in the right elbow.  X-rays of both 
knees in March 2002 were said to demonstrate minimal 
degenerative changes and X-rays of the lumbosacral spine 
conducted at that time were said to have demonstrated minimal 
spondylosis at L4-L5 and L5-S1 with moderate narrowing at L4-
L5.  Cervical spine X-rays from July 2001 were said to have 
shown mild degenerative arthritis.  

Other findings from listed on the reports from the VA general 
examination completed in June 2002 included a normal 
urinalysis and other laboratory testing, to include liver 
function testing.  A CBC test revealed a hemoglobin count of 
13.6, and the thyroid profile was said to have been normal 
within the past month.  The following testing was normal:  
Ferritine, folate and B12 levels, RPR, RA, sed rate, serum 
iron, and TIBC.  It was reported that the PSA and lipids were 
normal in 1999, and that there was a history of a positive 
FANA at 1 to 640 in 1997.  

Following the examination, the specific questions posed in 
the February 2001 remand were addressed as follows.  First 
with regard to the weight fluctuations, the examiner stated 
that these fluctuations were "not attributable to any known 
diagnostic entity," and the examiner noted that they were 
not "considered pathological."  Second, the examiner stated 
that he did not detect any objective "medical indications" 
that the veteran was suffering from fatigue, and it was noted 
that the veteran was able to work full-time and sometimes 
work a second job.  Finally, the examiner stated that he 
could not "with confidence" state that the veteran has 
chronic fatigue syndrome, and he could not definitively 
ascribe the veteran's fatigue to a diagnosis.  Due to 
previous rheumatologic abnormalities on blood testing, the 
examiner recommended laboratory testing to determine whether 
the veteran was suffering from rheumatic arthritis.  

Reports form a VA neurological examination conducted in May 
2002 and completed in June 2002 showed normal neurological 
testing except for abnormal sensation in the left Achilles.  
The examiner stated that the presence of fibromyalgia was 
"moot" with respect to the veteran, and stated that he 
thought the veteran "has no neurological problems 
whatsoever, except perhaps an S1 radiculopathy on the left 
side."   

Applying the pertinent legal criteria to the facts summarized 
above, it is clear that the VA examinations conducted in May 
and June 2002, in their totality, do not reveal any objective 
evidence or competent medical opinion to support the 
veteran's assertion that he suffers from joint aches, 
fatigue, weight fluctuation, memory loss, or fibromyalgia as 
a result of an undiagnosed illness incurred as a result of 
his service in the Persian Gulf.  The findings from these 
examinations followed a thorough review of the pertinent 
clinical history, and are consistent with the other clinical 
evidence of record to the extent that they do not contain 
objective clinical findings of any current disability to 
support the veteran's assertions that he currently suffers 
from a "syndrome" attributable to his Persian Gulf service.  
In making this determination, the Board notes that it has 
considered the written contentions and sworn testimony 
presented by the veteran asserting an etiologic link between 
the claimed disabilities and an undiagnosed illness resulting 
from duty in the Persian Gulf.  The probative value of the 
positive evidence represented by such lay assertions, 
however, is simply outweighed by that of the more objective 
negative clinical evidence cited above.  See Routen, 
Espiritu, supra.

With specific regard to the complaints of joint pain, the 
record has documented diagnoses which would account for this 
pain, to include rheumatoid and degenerative arthritis, 
polyarthritis, disc disease, and myositis.  Given the fact 
that for a grant of benefits under the presumptive provisions 
of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, the disability for 
which service connection is sought cannot be attributed to 
any known clinical diagnosis, entitlement to service 
connection for joint pain resulting from any of the known 
diagnoses of record cannot be granted under the presumptions 
for Persian Gulf War veterans cited above.  As the record 
otherwise does not show any competent evidence linking the 
joint pain attributable to the current "known" diagnoses to 
in-service symptomatology or pathology, service connection 
for the complains of joint pain must also be denied on a 
"direct" basis pursuant to the provisions of 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304, because none of the 
diagnosed disorders was incurred in or aggravated during 
service.  See Routen, Espiritu, Watson supra.

With regard to fatigue, weight fluctuations, and memory loss, 
the most recent evidence suggests that there is no objective 
evidence of a current medical disability to explain any of 
these phenomenon.  In addition, there is no current medical 
impression of fibromyalgia.  As such, it may be said that, as 
such a question is a matter requiring medical expertise, and 
a current chronic medical disability due to fatigue, weight 
fluctuation, memory loss or fibromyalgia is not shown by 
competent evidence, the claims must be denied on either a 
presumptive or direct basis.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992) ("In the absence of proof of a present 
disability there can be no valid claim.").

As for the photocopied articles and other documentation 
submitted by the veteran, such general information, which is 
devoid of any medical evidence or opinion specific to the 
veteran's medical situation, is of minimal probative value.  
Although it is true that "[a] veteran with a competent 
medical diagnosis of a current disorder may invoke an 
accepted medical treatise in order to establish the required 
nexus [to show service connection]", Hensley v. West, 212 
F.3d 1255, 1265 (Fed. Cir. 2000), the general rule is that 
"an attempt to establish a medical nexus to a disease or 
injury solely by generic information in a medical journal or 
treatise 'is too general and inconclusive' . . . ."  Mattern 
v. West, 12 Vet. App. 222, 229 (1999) (citing cases).  

In sum, for the reasons stated above, the Board finds that 
the probative weight of the negative evidence exceeds that of 
the positive.  Accordingly, the claims for service connection 
for joint aches involving the back, neck, legs, and other 
locations as manifestations of an undiagnosed illness; 
entitlement to service connection for complaints of fatigue, 
weight fluctuation, and memory loss as manifestations of an 
undiagnosed illness; and entitlement to service connection 
for fibromyalgia as a manifestation of a medically 
unexplained chronic multisystem illness must be denied.  
Gilbert, 1 Vet. App. at 49.   

B.  PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  If 
VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence, and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions, or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, supra.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, supra at 98 (1993).  In Doran v. Brown, 6 
Vet. App. 283, 290-91 (1994), the Court stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the Board of its obligations 
to assess the credibility and probative value of the other 
evidence."

In connection with his claim for service connection for PTSD, 
the Board notes that at the January 2000 Travel Board hearing 
before the undersigned, the veteran reported serving as a 
medical evacuation officer during his active service in 1991.  
He maintained that he came into direct contact with U.S. 
medical personnel and U.S., Saudi, and Iraqi soldiers.  He 
said he could vividly recall seeing injured and dead 
soldiers.  He stated he endured blatant racial discrimination 
and harassment throughout his service during the Gulf War.  
He maintained that his service records had been tampered-with 
and/or altered.  The veteran asserted that the harassment had 
continued since his discharge.  He indicated that offices of 
the Federal Government, including VA, were preventing him 
from finding out the cause of his numerous health problems.  
He said his concerns had not been adequately addressed.

Applying the legal criteria to the facts of this case, as the 
record does reveal multiple diagnoses of PTSD, which the 
Board notes appear to have been solely based upon history 
provided by the veteran rather than any service department or 
other objective evidence, the primary question which must be 
resolved in this decision is whether the veteran sustained a 
qualifying stressor within the requirements of 38 C.F.R. § 
3.304(f), as discussed above.  Without such corroboration of 
a qualifying stressor, the question of the validity of the VA 
diagnoses of PTSD, and therefore whether further medical 
inquiry should be conducted under the VCAA, is irrelevant.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996), aff'd, 
124 F.3d 228 (Fed. Cir. 1997) (table); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described).

Applying the directives of the Zarycki precedent, the Board 
first finds that the appellant is not a veteran of combat.  
His military personnel and medical records do not indicate 
that he participated in combat, and he did not receive 
decorations or awards suggestive of combat status.  In this 
regard, the service personnel records document, as indicated 
above, that the veteran did serve in the Southwest Asia 
theater of operations.  However, these documents indicate 
that his duties during such service were clerical in nature, 
as his military occupation specialty during the period in 
question was that of a health services administrative 
officer/personnel specialist.  There is otherwise no service 
department or independent evidence to confirm that the 
veteran was exposed to the stressors referenced in written 
contentions and the testimony presented at the January 2000 
hearing before the undersigned, to include witnessing Scud 
missile attacks and viewing "many" dead and severely 
injured soldiers and civilians.  Moreover, when asked for 
clarifying information, the veteran did not provide 
sufficiently detailed information as to these alleged 
stressors, to include dates, locations, names of deceased 
soldiers, etc., to allow for meaningful research by the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
to possibly verify the alleged stressors.   

The Board has considered the veteran's written contentions 
and testimony with respect to the alleged stressors.  
However, the Board finds the military records to be more 
probative of this issue.  As a general matter, reliance upon 
the records of the service department is now well settled.  
See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); 
Spencer v. West, 13 Vet. App. 376, 380 (2000); Manlincon v. 
West, 12 Vet. App. 238 (1999); Venturella v. Gober, 11 Vet. 
App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 
(1994) (all for the general proposition that service 
department findings relative to an individual's service are 
"binding on VA for the purposes of establishing service in 
the U.S. Armed Forces").  In this matter, there is no reason 
to question the accuracy of the veteran's military service 
records as to their accuracy.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 82-83 (1994).  Based upon these records, the Board 
finds that the veteran did not participate in, nor was he 
exposed to, any combat-related activity. 

In making the above determination, the Boards recognized its 
duty "as the factfinder to determine credibility of the 
testimony and other lay evidence."  Culver v. Derwinski, 3 
Vet. App. 292, 297 (1992).  The Board has carefully 
considered the contentions and sworn testimony with regard to 
the alleged tampering or altering of service department 
records and other "harassment" by government officials.  
However, review of the voluminous evidence submitted by the 
veteran and obtained on his behalf reveals no indicia of such 
impropriety, and the veteran has not submitted any 
independent or objective evidence to support his assertions 
in this regard.  To the contrary and as indicated previously 
herein, review of the record reflects a diligent and 
exhaustive effort on the part of the RO to assist him in the 
prosecution of his appeal.  In short therefore, the Board 
finds the veteran's allegations in this regard to be of 
minimal probative value.  

In summary, the Board finds that the preponderance of the 
evidence of record militates against a finding that the 
veteran served in combat.  See VAOPGCPREC 12-99, supra 
(holding that the determination of whether a veteran 
"engaged in combat with the enemy" depends on multiple 
factors, including the requirement that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and that the issue of whether any particular 
set of circumstances constitutes engagement in combat with 
the enemy for purposes of section 1154(b) must be resolved on 
a case-by-case basis).

As discussed above, if the claimed stressor is not combat-
related, "the veteran's lay testimony regarding in-service 
stressors is insufficient, standing alone, to establish 
service connection and must be corroborated by credible 
evidence."  Doran v. Brown, supra, at 289.  Despite 
significant efforts by VA, there has been no credible 
evidence obtained to substantiate the veteran's claimed 
stressors.  Thus, his claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, i.e., credible evidence of an in-service stressor, as 
required by 38 C.F.R. § 3.304.  To the extent that the 
diagnoses of PTSD appear to have been based upon the 
veteran's unverified and uncorroborated accounts as to his 
in-service experiences, these diagnoses are not probative.  
See Swann, supra.

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnoses of PTSD of record lack probative value, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  Therefore, the claim must be denied.  
Gilbert, 1 Vet. App. at 49.

C.  Hemorrhoids

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A noncompensable evaluation for hemorrhoids encompasses mild 
or moderate external or internal hemorrhoids.  A 10 percent 
disability evaluation is warranted for large or thrombotic, 
irreducible, external or internal hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.  A 20 
percent evaluation disability evaluation is warranted for 
hemorrhoids with persistent bleeding and secondary anemia or 
with fissures.  38 C.F.R. § 4.114, DC 7336.

Service connection for hemorrhoids was granted by a September 
1997 rating decision.  A noncompensable rating was assigned 
under 38 C.F.R. § 4.114, DC 7336.  This rating has been 
confirmed and continued until the present time.
  
Applying the legal criteria cited above to the facts of this 
case, the Board finds that a compensable rating is not 
warranted for hemorrhoids.  As support for this 
determination, the Board notes that the most recent VA rectal 
examination which was conducted in April 2003 showed no 
fissures or ulcerations.  An internal hemorrhoid was shown at 
the 7 and 9 o'clock position, and the diagnosis was internal 
hemorrhoids.  

These findings were consistent with earlier assessments of 
the veteran's hemorrhoids.  For example, at the time of a 
December 1997 VA examination, it was determined that the 
veteran had a history of hemorrhoids, but that none were 
present upon physical examination.  The only symptomatology 
associated with hemorrhoids at that time was itching and 
burning, with occasional bleeding about three times a month.  
VA outpatient records merely document that the veteran has 
received occasional evaluations and treatment for his 
hemorrhoids.  None of those records, or any other evidence of 
record, contain any findings that identified the veteran as 
having large or thrombotic, irreducible, external or internal 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.  In this regard, a January 1999 VA 
outpatient treatment report demonstrated only minimal 
internal hemorrhoids.  

Based upon the above, the Board finds that the veteran's 
hemorrhoid disability is manifested by no more than mild 
internal hemorrhoids.  The Board acknowledges that the 
veteran has argued that the symptoms of his hemorrhoids have 
manifested to a compensable degree.  There is, however, no 
objective medical evidence to support such an assertion, and 
the Board finds that the probative value of these assertions 
to be overcome by the more objective negative clinical 
evidence, in particularly the reports from the most recent VA 
rectal examination cited above.  See Routen, Espiritu, supra; 
Francisco v. Brown, 7 Vet. App. at 55 (1994).  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the Rating Schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected hemorrhoids is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board therefore finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

Accordingly, the Board finds that the probative weight of the 
negative evidence exceeds that of the positive, and that the 
veteran's hemorrhoids do not warrant a compensable evaluation 
with application of all pertinent governing criteria.  
Gilbert, 1 Vet. App. at 49.  

D.  Bronchitis/New and Material Evidence

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  

The regulatory changes to the new and material evidence 
requirement, found at 38 C.F.R. § 3.156(a) in VA regulations 
implementing the VCAA, apply only to a claim to reopen a 
finally decided claim that was received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).  As the veteran in this 
case filed his application to reopen the claim for service 
connection for bronchitis in March 2003, after the effective 
date for regulatory change of the new and material evidence 
requirement, the revised definition of new and material 
evidence, as set forth below, will be applied in this case.

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. (2003).

The February 2001 Board decision, in part, denied the 
veteran's claim for service connection for bronchitis.  This 
decision is final.  38 U.S.C.A. § 7104(b); 
38 C.F.R. § 20.1100.  The February 2001 Board decision is the 
last final decision adjudicating the claim for service 
connection for bronchitis on any basis.

Review of the evidence received subsequent to the February 
2001 Board decision, which consists largely of VA examination 
and outpatient treatment reports reflecting treatment for 
unrelated disabilities and photocopies of various periodicals 
and other documents submitted by the veteran, does not reveal 
any competent medical evidence tending to show that the 
veteran has a current disability due to bronchitis that is 
related to service.  Accordingly, none of this evidence 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for bronchitis.  As 
such, this evidence is not new and material.  
38 C.F.R. § 3.156 (2003); See Routen, Espiritu, Watson supra.  
Having found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991). 



ORDER

Entitlement to service connection for joint aches involving 
the back, neck, legs, and other locations, as manifestations 
of an undiagnosed illness, is denied. 

Entitlement to service connection for complaints of fatigue, 
weight fluctuation, and memory loss, as manifestations of an 
undiagnosed illness, is denied. 

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for fibromyalgia, as a 
manifestation of a medically unexplained chronic multisystem 
illness, is denied.  

Entitlement to a compensable evaluation for hemorrhoids is 
denied.  

New and material evidence having not been received, the claim 
for service connection for bronchitis is not reopened, and is 
accordingly denied. 




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



